DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (# US 2015/0299948) in view of Sarkisian et al. (# US 2011/0303113).
Pan et al. discloses:
1. An inkjet pre-treatment fluid for textile printing (see Abstract; [0143]-[0173]), the inkjet pre-treatment fluid comprising: 
a fixing agent including a multivalent metal cation selected from the group consisting of calcium cations, magnesium cations, zinc cations, iron cations, aluminum cations, and combinations thereof ([0051]; [0058]); 
a blocked polyisocyanate selected from the group consisting of a non-ionic blocked polyisocyanate, a cationic blocked polyisocyanate ([0099]-[0109]); and 
a liquid vehicle ([0110]-[0114]).
3. The inkjet pre-treatment fluid as defined in claim 1 wherein the fixing agent comprises a metal salt ([0051]; [0058]) and further includes anions selected from the group consisting of chloride anions, iodide anions, bromide anions, nitrate anions, carboxylate anions, sulfonate anions, sulfate anions, and combinations thereof ([0050]).
5. The inkjet pre-treatment fluid as defined in claim 1 wherein the blocked polyisocyanate is present in an amount ranging from about 0.2 wt% to about 15 wt% based on a total weight of the pre-treatment fluid.
7. The inkjet pre-treatment fluid as defined in claim 1 wherein the blocked polyisocyanate includes blocking groups selected from the group consisting of phenols(bisphenols; [0066]), E-caprolactam ([0105]), butanone oxime, diethyl malonate ([0099]-[0103]), secondary amines, 1,2,4- triazoles ([0105]), pyrazoles ([0100]), and combinations thereof.
8. The inkjet pre-treatment fluid as defined in claim 1, further comprising an additive selected from the group consisting of a surfactant ([0055]; [0118]), a chelating agent, a buffer, a biocide, and combinations thereof.
9. The inkjet pre-treatment fluid as defined in claim 1 wherein the liquid vehicle includes water and a co-solvent ([0110]-[0114]).
10. A printing method, comprising: inkjet printing an inkjet pre-treatment fluid onto a textile substrate ([0143]-[0173]), the inkjet pre- treatment fluid including: 
a fixing agent including a multivalent metal cation selected from the group consisting of calcium cations, magnesium cations, zinc cations, iron cations, aluminum cations, and combinations thereof ([0051]; [0058]); 
a blocked polyisocyanate selected from the group consisting of a non-ionic blocked polyisocyanate, a cationic blocked polyisocyanate ([0099]-[0109]); and 
a liquid vehicle ([0110]-[0114]); 
inkjet printing an inkjet ink onto the printed inkjet pre-treatment fluid to form an ink layer on the textile substrate (digitally printing pigmented ink; [0173]; [0002]), the inkjet ink including a pigment ([0173]); and 
curing the ink layer on the textile substrate ([0107]; [0143]-[0172]).
11. The printing method as defined in claim 10 wherein curing the ink layer on the textile substrate is accomplished at a temperature ranging from about 80°C to about 200°C, for a period of time ranging from about 30 seconds to about 15 minutes ([0143]-[0173=7).
12. The printing method as defined in claim 10 wherein the inkjet ink is printed onto the printed inkjet pre-treatment fluid while the pre-treatment fluid is wet ([0143]-[[0173]).
13. The printing method as defined in claim 10 wherein a ratio of pre- treatment fluid printed to inkjet ink printed ranges from about 1:20 by volume to about 1:1 by volume ([0143]-[0173]).
14. The printing method as defined in claim 10 wherein the textile fabric is selected from the group consisting of polyester fabrics, polyester blend fabrics, cotton fabrics, cotton blend fabrics, nylon fabrics, nylon blend fabrics, silk fabrics, silk blend fabrics, and combinations thereof ([0146]).
15. A liquid fluid set (see Abstract; see Table 5) for inkjet printing onto a textile substrate (digital printing; [0002]; [0173]), comprising: 
an inkjet pre-treatment fluid, including: 
a fixing agent including a multivalent metal cation selected from the group consisting of calcium cations, magnesium cations, zinc cations, iron cations, aluminum cations, and combinations thereof ([0051]; [0058]); 
a blocked polyisocyanate selected from the group consisting of a non-ionic blocked polyisocyanate, a cationic blocked polyisocyanate ([0099]-[0109]).
a liquid vehicle for the pre-treatment fluid ([0110]-[0114]); and 
an inkjet ink ([0009]), including: 
a pigment dispersion ([0009]); 
a polymeric binder ([0007]; [0013]; [0133]); and 
a liquid vehicle for the inkjet ink ([0173]).
16. The liquid fluid set as defined in claim 15, wherein the polymeric binder in the inkjet ink is a latex polymer binder prepared from acrylate monomers, methacrylate monomers, or combinations thereof ([0007]; [0013]; [0133]).
Pan et al. explicitly did not discloses:
1, 10 & 15. A fixing agent including a multivalent metal cation and polyisocyanate having an acid number less than about 5 mg KOH/g 
4. The inkjet pre-treatment fluid as defined in claim 3 wherein the metal salt is present in an amount ranging from about 2 wt % to about 15 wt % based on a total weight of the pre-treatment fluid.
6. The inkjet pre-treatment fluid as defined in claim 1 wherein the blocked polyisocyanate is the anionic blocked polyisocyanate, and the acid number is less than about 3 mg KOH/g.
Sarkisian et al. teaches that to have durable high quality printed image ([0006])
1, 10 & 15. A fixing agent including a multivalent metal cation ([0020]-[0021]). 
4. The inkjet pre-treatment fluid as defined in claim 3 wherein the metal salt is present in an amount ranging from about 2 wt % to about 15 wt % based on a total weight of the pre-treatment fluid (1 to 20%; [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the pretreatment liquid of Pan et al. by the aforementioned teaching of Sarkisian et al. in order to have durable high quality printed image ([0006]).
With respect to claims 1, 6, 10 & 15, combination of Pan et al. discloses exactly same blocked polyisocyanate as applicant discloses in their specification and the acid number is property of the component, which is constant material, therefore the blocked polyisocyanate discloses by Pan et al. obviously have an acid number less than about 5 mg KOH/g, preferably less than about 3 mg KOH/g.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853